Citation Nr: 1205269	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  05-35 694A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a chronic back disorder.


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Senior Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The Board previously remanded this case in September 2007 and denied the Veteran's claim in May 2009, but this denial was vacated pursuant to a February 2010 Joint Motion for Remand that was granted by the United States Court of Appeals for Veterans Claims (Court) in that same month.  The Board then remanded this case again in April 2010.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In the April 2010 remand, the RO/AMC was instructed to make efforts to obtain certain service treatment records (STRs) and private medical records.  The RO/AMC was also to obtain an addendum opinion to a January 2009 VA examination report, if deemed necessary.  The AMC completed all of this development on remand, pursuant to the Board's instructions.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998). 

That notwithstanding, the Board has reviewed the claims file and observes that numerous STRs, obtained following the September 2007 remand, are missing from the file.  These include a November 1968 discharge examination report, referenced on page 10 of a March 2009 Supplemental Statement of the Case; and a May 1965 Report of Medical History, a September 1966 pre-service examination report, and an April 1967 x-ray report, all referenced on page 10 of the Board's May 2009 decision.  The issuance of a final Board decision addressing the claim on appeal prior to further action to secure the records would prejudice the Veteran, and the Board therefore finds that an additional remand is necessary to ensure that the records, if possible, are obtained.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should make all necessary efforts to search for additional service treatment records previously contained in the claims file, including but not limited to the following: a May 1965 Report of Medical History, a September 1966 pre-service examination report, an April 1967 x-ray report, and a November 1968 discharge examination report.  All records obtained pursuant to these efforts must included securely with the claims file.  If these records cannot be obtained, a formal finding concerning their unavailability must be included with the claims file.

2.  Then, after undertaking any additional development deemed necessary, the Veteran's claim must be readjudicated.  If the determination remains unfavorable, he must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
SHEREEN M. MARCUS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


